Citation Nr: 9920065	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.   98-19 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for fibromyositis of 
the lumbosacral spine, currently evaluated as 20 percent 
disabling, to include service-connection for degenerative 
joint disease and discogenic disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

This appellant had active service from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision, in which the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased a10 percent rating for 
fibromyositis of lumbosacral spine to 20 percent disabling 
from the date of claim.


REMAND

The evidence indicates that the appellant, in addition to 
having fibromyositis of the lumbosacral spine, has 
degenerative disc disease and discogenic disease at L4-5.  
The RO has obtained opinion from a VA physician to the effect 
that degenerative disc disease and discogenic disease are not 
part of the service connected fibromyositis.  However, a 
statement in February 1998 from Dr. N.R.-L. opines that 
fibromyoositis could be the etiology of other back disorders.  

The Board is of the opinion that under these circumstances, 
the issue of secondary service connection for degenerative 
disc disease and discogenic disease has been raised, and must 
be adjudicated, before the increased rating issue can be 
decided.  See Harris v. Derwinski, 1 Vet.App. 180 (1991). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's back.

2.  The RO should then adjudicate the 
issue of direct and secondary service 
connection for degenerative joint disease 
and discogenic disease of the lumbosacral 
spine.  The appellant should be informed 
of the decision, and of his appellate 
rights.  Should he appeal, he should be 
provided with a Statement of the Case 
that addresses the service connection 
issue, and informed that he must submit a 
timely substantive appeal to perfect his 
appeal as to that issue.

3.  If the connection issue is decided 
adversely to the appellant, the file 
should be returned to the physician who 
examined the appellant in October 1997, 
for opinion as to which signs and 
symptoms are due solely to the service 
connected fibromyositis.  If this 
examiner is no longer available, the 
appellant should be scheduled for another 
VA orthopedic examination for this same 
purpose.  The claims file must be made 
available to the examiner.

4.  If the appellant fails to report for 
the VA examination, the RO should notify 
him of the requirements of 38 C.F.R. 
§ 3.655 and give him the opportunity to 
explain any good cause for missing the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

6.  After completion of the above-
referenced development, the RO should 
adjudicate the claim(s).  If the benefits 
sought are not granted, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









